Case »-Mlo-ov-017 70-RGK-RAO Document 268 Filed 06/08/20 Page1of3 Page ID #:10222

PETERSON * BRADFORD « BURKWITZ
100 North First Street, Suite 300

Burbank, California 91502

818.562.5800

0 mA NYDN FP WW NY

NM wo PO HN NH NY NY NO NO KH KF He HE HF HF FE Oe Ss
oN DWN ON BPW NYO KF CO UO WN DN fF WW NYO KF CO

NOTE: CHANGES MADE BY THE COURT

Avi Burkwitz, Esq., Bar No.: 217225
aburkwitz@pbbllp.com
Ryan A. Graham, Esq., Bar No.: 310186
reraham@pbbllp.com

exa L. Halloran, Esq., Bar No.: 315470

ahalloran@pbblip com
. ORD - BURKWITZ

100 North First Street, Suite 300
Burbank, California 91502

Tel ....818.562.5800
Fax....818.562.5810

Attorneys for Defendants,
County of Los Angeles (inclusive of the “Los Angeles Department of Children and
Family Services,” erroneously named as a distinct entity), Escobedo, and Lara.

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KARLA ARANDA GARCIA, ef al., Case No. 2:19-CV-1770-RGK-RAO
Hon. R. Gary Klausner (Dist. Judge)
Hon. Rozella A. Oliver (Mag. Judge)
Plaintiffs,
JUDGMENT GRANTING DEFENDANTS’

V. MOTION FOR SUMMARY JUDGMENT AS
TO PLAINTIFFS’ CLAIM ARISING UNDER
42 U.S.C. § 1983

COUNTY OF LOS ANGELES, ef ail.,

Defendants.
Complaint Filed: August 15, 2018
Trial: May 19, 2020

 

 

1

 

 

 

JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AS TO PLAINTIFFS’
CLAIM ARISING UNDER 42 U.S.C. § 1983
Case No. 2:19-CV-1770-RGK-RAO

 
Case »-Mlo-ov-017 70-RGK-RAO Document 268 Filed 06/08/20 Page 2of3 Page ID #:10223

PETERSON * BRADFORD « BURKWITZ
100 North First Street, Suite 300

Burbank, California 91502

818.562.5800

0 mA NYDN FP WW NY

NM wo PO HN NH NY NY NO NO KH KF He HE HF HF FE Oe Ss
oN DWN ON BPW NYO KF CO UO WN DN fF WW NYO KF CO

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Whereas Defendants County of Los Angeles (inclusive of the “Los Angeles
Department of Children and Family Services,” erroneously named as a distinct entity),
Escobedo, and Lara (collectively, “Defendants”) filed a Motion for Summary
Judgment and/or Motion for Partial Summary Judgment on all remaining claims
against them alleged in Plaintiffs B.A. and Karla Garcia Aranda’s Fourth Amended
Complaint on March 3, 2020;

Whereas the aforementioned Motion came for hearing on April 6, 2020, before
the Honorable R. Gary Klausner, United States District Court Judge presiding:

Whereas, the Court having read and considered the papers submitted both in
support of and in opposition to the Motion, and based upon the hearing, the papers
and pleadings on file in this matter,

GOOD CAUSE HAVING BEEN FOUND, the Court hereby GRANTS
Defendants’ Motion for Summary Judgment as to Plaintiffs, B.-A. and Karla Garcia
Aranda’s, claim arising under 42 U.S.C. § 1983, entering judgment in favor of
Defendants and against Plaintiff on that claim. Plaintiffs’ remaining state law claims
are remanded to the Superior Court. Fhe-Courts-Order dated tine + 2020 4s-attached

IT IS HEREBY ORDERED AND ADJUDGED that Defendants County of
Los Angeles (inclusive of the “Los Angeles Department of Children and Family

Services,” erroneously named as a distinct entity), Escobedo, and Lara have judgment

2

 

 

 

JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AS TO PLAINTIFFS’
CLAIM ARISING UNDER 42 U.S.C. § 1983
Case No. 2:19-CV-1770-RGK-RAO

 
Case »-Mlo-ov-017 70-RGK-RAO Document 268 Filed 06/08/20 Page 3of3 Page ID #:10224

PETERSON * BRADFORD « BURKWITZ
100 North First Street, Suite 300

Burbank, California 91502

818.562.5800

0 mA NYDN FP WW NY

NM wo PO HN NH NY NY NO NO KH KF He HE HF HF FE Oe Ss
oN DWN ON BPW NYO KF CO UO WN DN fF WW NYO KF CO

 

entered in their favor forthwith as to Plaintiffs’ claim arising under 42 U.S.C. § 1983,
entering judgment in favor of Defendants and against Plaintiff on that claim. His
- Any motion for
costs shall be brought by a bill of costs motion before the clerk of court.

IT IS SO ORDERED.

Grg Kao

HON. R. GARY KLAUSNER

DATED: June 8, 2020

 

3

 

 

 

JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AS TO PLAINTIFFS’
CLAIM ARISING UNDER 42 U.S.C. § 1983
Case No. 2:19-CV-1770-RGK-RAO

 
